UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7633


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAWRENCE ODELL THOMPSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cr-00470-HEH-3)


Submitted:   January 13, 2011             Decided:   January 21, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Odell Thompson, Appellant Pro Se.       Stephen David
Schiller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lawrence Odell Thompson appeals the district court’s

order denying relief on his 18 U.S.C. § 3582(c) (2006) motion

for a reduction in sentence.            We have reviewed the record and

find   no   reversible      error.      Accordingly,     we    affirm   for    the

reasons     stated   by     the   district   court.       United      States    v.

Thompson, No. 3:07-cr-00470-HEH-3 (E.D. Va. Oct. 26, 2010).                    We

dispense     with    oral    argument    because   the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2